02-10-409-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00409-CV 
 
 



In re Donn deveral martin


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that all relief should be denied. 
Accordingly, relator’s petition for writ of mandamus is denied.  
 
                                                                   
 
 
 
 
 
 
 
 
 PER CURIAM
 
PANEL:  GARDNER, WALKER, and GABRIEL, JJ.
 
DELIVERED:  November 18, 2010




    [1]See
Tex. R. App. P. 47.4., 52.8(d).